Citation Nr: 0009742	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  97-28 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran's PTSD is manifested by occupational and 
social impairment demonstrated by unprovoked irritability, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships; 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, persistent danger of 
hurting self or others, or grossly inappropriate behavior has 
not been demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service personnel records indicate that he 
served in the Republic of Vietnam during the Vietnam Era from 
September 1969, to October 1970.  He was assigned to Company 
D of the 158th Aviation Battalion in the 101st Airborne 
Division.  His Military Occupational Specialty (MOS) was 
helicopter repairman.  His awards and decorations include the 
National Defense Service Medal, the Vietnam Service Medal, 
the Vietnam Campaign Medal with 60 Device, the Army 
Commendation Medal with "V" device, and the Bronze Star 
Medal.  

In a December 1991 rating decision, the RO granted the 
veteran's initial claim for service connection for PTSD, and 
assigned a 30 percent disability rating, effective May 31, 
1991.  In March 1997, the veteran initiated the current claim 
for an increased rating.  He asserted that his symptoms had 
increased and that his condition had become worse.  He also 
stated that he had been laid off from his most recent job 
because he was unable to be around people.  

A VA outpatient treatment report indicates that the veteran 
was seen in the Mental Health Clinic in June 1995.  He 
related that he had difficulty interacting with others and 
was unable to tolerate crowded environments.  He was 
unemployed for six weeks, but was currently working in a 
warehouse.  Clinical evaluation revealed that the veteran was 
cooperative and spoke in a soft, low tone.  His thoughts were 
clear and coherent, his mood was dysphoric, and his affect 
was blunted.  There were no cognitive deficits, and his 
thought process was goal-directed.  He had no homicidal or 
suicidal plan.  The assessment was PTSD with active symptoms.  

A VA outpatient treatment report indicates that the veteran 
was seen in the Mental Health Clinic in September 1995.  He 
related that he had become increasingly withdrawn socially.  
He was depressed and felt hopeless and helpless.  His sleep 
was poor with frequent awakenings in the night.  His 
concentration and sex drive were decreased.  Clinical 
evaluation revealed that he was alert and oriented.  There 
were no cognitive deficits, and he had no suicidal or 
homicidal ideation.  The assessment was PTSD and dysthymia.  

A VA outpatient treatment report indicates that the veteran 
was seen in the Mental Health Clinic in November 1995.  It 
was noted that there had been no significant mental change.  
Clinical evaluation revealed that he was alert and oriented.  
He was described as pleasant, cooperative, and in good 
spirits.  His affect was bright.  There was no psychosis and 
no delusional thoughts.  There were no cognitive deficits.  
The impression was PTSD, stable, and dysthymia.  

In an undated statement, the veteran's spouse related that 
the veteran's psychiatric disability affected their daily 
lives.  They were not able to go anywhere because he could 
not be in crowds, and they did not socialize.  He was unable 
to even go to the local store.  Their grandchildren were not 
allowed in their home because he was irritable with them; and 
on one occasion, he disciplined the six-year old by spanking 
him with a tree branch.  She stated that the veteran was 
unable to sleep at night and could not get along with others.  
Furthermore, the medication he took was ineffective and made 
him more irritable.  

A VA outpatient treatment report indicates that the veteran 
was seen in the Mental Health Clinic in March 1996.  It was 
noted that he was coping well.  There were no cognitive 
deficits and his thought process was goal-oriented.  There 
was no suicidal or homicidal ideation.  The impression was 
PTSD and dysthymia.  

A VA outpatient treatment report indicates that the veteran 
was seen in the Mental Health Clinic in June 1996.  It was 
noted that he remained psychotic free.  He had injured his 
left knee and was on Workmen's Compensation at that time.  
Mental status evaluation revealed that there were no 
cognitive deficits and his thought process was goal-directed.  
His mood was tense.  The assessment was PTSD and dysthymia.  

A VA outpatient treatment report indicates that the veteran 
was seen in the Mental Health Clinic in September 1996.  It 
was noted that he was coping well at home and remained 
employed.  He was also interacting fairly well with others.  
Mental status evaluation revealed that he alert and oriented.  
There was no evidence of psychosis or delusional thoughts.  
The impression was PTSD and dysthymia.  

At a VA neuropsychiatric examination in September 1996, the 
veteran reported that he had experienced symptoms of PTSD 
since he returned from Vietnam.  At present, he suffered from 
sleep disturbance, nightmares, and interrupted sleep.  He was 
unable to tolerate crowds and spent of most of his time by 
himself.  He often became irritable and had flashbacks of 
Vietnam.  He used to drink, but had been sober for the past 
four years.  Clinical evaluation revealed that he was 
cooperative and casually dressed.  He was alert and oriented 
in all three spheres.  He answered all questions, but did not 
volunteer much information.  There was no evidence of loose 
associations or flight of ideas.  There were no bizarre motor 
movements or tics.  His mood was quite tense, but his affect 
was appropriate.  There were no delusions, hallucinations, 
ideas of reference, or suspiciousness.  Both his remote and 
recent memories were good.  Judgment, insight, and 
intellectual capacity were adequate.  The diagnosis was PTSD.  

A VA outpatient treatment report indicates that the veteran 
was seen in the Mental Health Clinic in October 1996.  He 
reported that there were no significant mental changes since 
September 1996.  He was employed as a truck driver, but was 
still having problems interacting with others.  He had no 
behavioral problems.  He admitted to anhedonia.  Clinical 
evaluation revealed that there were no cognitive deficits.  
The impression was PTSD.  

A VA outpatient treatment report indicates that the veteran 
was seen in the Mental Health Clinic in March 1997.  He 
reported that he was unemployed.  He had experienced problems 
interacting with others, which affected his ability to work 
and deal with work-related tension.  He remained avoidant and 
had an increased startle response.  There was no homicidal or 
suicidal ideation or plan.  Clinical evaluation revealed that 
he was alert and oriented.  His thought process was good, but 
he had increased social withdrawal and limited physical 
activity.  The impression was PTSD with active symptoms which 
resulted in increased social and occupational impairment.  

A VA outpatient treatment report indicates that the veteran 
was seen in the Mental Health Clinic in August 1997.  He 
reported increased tension and anxiety, and increased 
recollections of his Vietnam experiences with nightmares and 
flashbacks.  He had become socially withdrawn and had 
difficulty interacting with others, which created domestic 
and social problems.  Mental status evaluation revealed that 
he was alert and oriented.  His thought process was goal 
directed, and there were no auditory or visual 
hallucinations.  His mood was tense, and there was positive 
dissociation.  The diagnosis was PTSD with increased social 
and occupational impairment.  

At a VA psychiatric examination in November 1997, the veteran 
reported increased symptoms since his previous examination in 
September 1996.  He experienced periods of increased anxiety, 
irritability, and avoidance of people; and he continued to 
have difficulty with work.  He was currently employed as a 
dump truck driver; however, the position was temporary.  He 
had been in that position since September, and had been 
unemployed for approximately nine months prior to that.  He 
had difficulty relating to other workers and did not get 
along with his supervisors.  Typically, he was unable to hold 
a job on a permanent basis.  He experienced flashbacks and 
was unable to sleep during thunderstorms.  He obtained only 
mild to moderate relief from his medication.  Clinical 
evaluation revealed that he was alert, tense, and restless.  
He was casually dressed, and cooperated in answering all 
questions.  Verbal productivity, orientation, memory, 
insight, and judgment were adequate.  The examiner estimated 
his Global Assessment of Functioning (GAF) as 50, which was 
indicative of serious impairment in social and occupational 
functioning.  

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  See Jackson v. West, 
12 Vet. App. 422, 428 (1999), citing Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  Furthermore, after reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist him 
mandated by 38 U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1999).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (1999).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (1999).  

The veteran is currently assigned a 30 percent disability 
rating for his service connected PTSD.  A 30 percent rating 
is assigned for PTSD that results in occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent rating will be 
assigned when there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

Upon a review of the record, the Board finds that the 
evidence supports the assignment of a 70 percent rating for 
the veteran's PTSD.  The record shows that the veteran has 
had difficulty maintaining employment, and that he was 
unemployed for a period of approximately nine months.  He has 
continued to experience difficulty relating to others, 
including his grandchildren, and VA outpatient treatment 
notes, dated in March and August 1997, reported increased 
social and occupational impairment due to PTSD.  Upon VA 
examination in November 1997, the veteran related that he had 
been experiencing increased anxiety, irritability, and 
avoidant behavior, and the examiner concluded that the 
veteran's GAF was approximately 50.  

The criteria to determine the correct score on the GAF scale 
are found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  A score between 41 and 50 contemplates serious 
symptoms which result in serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job.).  While the record does not indicate that the 
veteran experiences suicidal ideation, obsessional rituals, 
or illogical, obscure, or irrelevant speech, he has exhibited 
unprovoked irritability, difficulty in adapting to stressful 
circumstances (particularly in the work-place setting), as 
well as an inability to establish and maintain effective 
relationships.  Hence, the Board concludes that a 70 percent 
rating is warranted.  See 38 C.F.R. §§ 4.3, 4.7.  The record 
does not reflect that the veteran's symptoms result in total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, persistent danger of 
hurting self or others, or grossly inappropriate behavior.  
In fact, none of these symptoms were indicated in the medical 
records.  Hence, a rating in excess of 70 percent may not be 
assigned.  


ORDER

Entitlement to a 70 percent rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

